Detailed Action
	The communications received 06/22/2020 have been filed and considered by the Examiner. Claims 1-4 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claims 3-4 the parentheticals including the limitations (die) and (punch) make it unclear whether blades, dies, or punches are being claimed. For purposes of examination it is understood that the limitations are pertaining to blades. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi (JPH 11321480A) hereinafter KOI cited by the Applicant in the IDS filed 06/22/2020.

As for claim 1, KOI discloses a weather strip manufacturing method for manufacturing a weather strip (a method of manufacturing a core portion which is then formed into a cored bar insert trim used in an opening or the like of an automobile body which is substantially a weather strip) [0001; 0010] that includes a trim portion having a substantially U-shaped cross section [Fig. 5; 0008] and including an insert (all of the bone pieces) embedded in the trim portion [Fig. 5 #11; 0023],

and a long connecting portion [Fig. 5 #31; 0024; 0026] that has a larger length than each length of the short connecting portions; and the method comprising:
 an extrusion molding step for covering the insert with a polymer material [0003; 0026]; 
a cut-off portion forming step for cutting off a part of a long interval portion [0028] including the long connecting portion in the long interval portion where the long connecting portion is embedded to form a cut-off portion (the long interval portion is cut to size and then the extrusion step occurs) [0025-26]; 
and a cutting step for cutting the cut-off portion in a crossing direction orthogonal to a longitudinal direction to divide the weather strip in the longitudinal direction (it is understood that by cutting to size that the weather strip would be cut orthogonal to the longitudinal direction) [0027-28; 0032].

	As for claim 2, KOI discloses claim 1 and further discloses a long connecting portion forming step for forming the long connecting portion by cutting the strip in the short connecting portion of the insert before the extrusion molding step [0025-26].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JPH 11321480A) hereinafter KOI cited by the Applicant in the IDS filed 06/22/2020 in view of Spiga et al (US 2008/0295667) hereinafter SPI.

As for claim 3 KOI teaches claim 1 but does not teach the blades. 
SPI teaches a method of cutting a strip in a manner that is maintenance-free and results in a high cutting quality of strips [Abstract; 0020; 0040] in which there is a lower fixed blade [Fig. 1 #10 and 12; 0021] and an upper movable blade [Fig. 1 #20 and 22; 0037].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the blade and their arrangement of SPI as the cutting mechanism of KOI as these blades allow for a high quality cut with an apparatus that is maintenance-free. 

As for claim 4, KOI/SPI teach claim 3 and SPI further teaches that the lower blade includes a projection that includes an inclined surface extending toward the upper blade [Fig. 2 #12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712